Citation Nr: 9910715	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  95-03 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for anxiety neurosis, with 
moderately severe depression, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 1994 from the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied an increased evaluation 
above 10 percent disabling for the veteran's service-
connected psychiatric disorder.  While the appeal was 
pending, the RO increased its evaluation to 50 percent 
disabling in a September 1995 rating decision.  The veteran 
has indicated continued disagreement with the evaluation.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service-connected anxiety neurosis with 
moderately severe depression, is currently manifested by 
complaints of worrying a great deal; interrupted sleep; 
irritability; low energy and inability to relax, which is 
affecting his interpersonal relationships and overall 
functioning on a daily basis, and a Global Assessment of 
Functioning (GAF) score of 50 to 55.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but no more, 
for the veteran's anxiety neurosis with moderately severe 
depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.129, 4.130, 
Diagnostic Code 9400 (1995), Diagnostic Code 9400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends, in essence, that the symptomatology 
attributable to his service-connected anxiety disorder is 
more severe than currently evaluated.

Review of the service medical records indicates that the 
veteran's mental status was normal on entrance examination of 
November 1942.  In June 1945 he was seen for complaints of 
weakness, dizzy spells, nervousness and rapid heartbeat, and 
a psychiatric evaluation showed signs and symptoms of fatigue 
state.  He was hospitalized for a period of observation and 
was assessed with neurocirculatory asthenia.  He continued to 
suffer from nervousness, accompanied by dizziness and racing 
heart from July through November 1945, although the physical 
complaints decreased over time.  The veteran's separation 
examination of January 1946 revealed a normal nervous system.  

Postservice private clinical records include a March 1960 
physician's letter, which noted that the veteran's complaints 
in 1958 included tension, fatigue and various physical 
complaints including "tenseness in the chest."  A 
physician's letter dated in May 1965 revealed the veteran to 
have had a stressful year in 1965 due to business expansion, 
and conceded the occasional tension headache.  A less 
stressful existence with a better balance of work and leisure 
time was urged by the physician.  A February 1967 physician's 
letter speculated whether psychotherapy might be of benefit.  
A March 1971 letter indicated that the veteran felt 
physically well except for situational tension, and it was 
noted that the veteran had planned to retire from his 
business in 1969 and move to Florida.  A December 1971 letter 
indicated that the physician treated the veteran in December 
1970 for an anxiety tension state.  A physician's letter from 
January 1993 revealed that this physician treated the veteran 
since 1981 for problems that included a diagnosis of 
depressive reaction.

The report from a February 1993 VA examination gave a history 
of the veteran having undergone treatment in the Navy for 
headaches and anxiety neurosis.  He also gave a history of 
drinking for the first time in his life during service.  
Subsequent to his discharge from the service, he had his own 
businesses or worked for many corporations.  He gave a 
history of difficulty with interpersonal relationships with 
fellow employees, customers and superiors.  He gave a history 
of several firings, business failures and one bankruptcy.  He 
described a situation that he claimed happened several times 
as one where he would wake up feeling well and ready to work, 
then going to the office to tackle the papers on his desk 
until being overcome by a feeling of apprehension, as though 
the ceiling were going to fall.  He described palpitations, 
sweating and being unable to make decisions.  He described 
himself as a great procrastinator and also described a need 
to get away from people due to them agitating him causing him 
to become nasty, with a short fuse.  He indicated that if he 
doesn't feel well he remains in bed, which has caused him to 
lose some jobs and interfered with managing his own business.  

The veteran also provided a history of having not worked 
since March 1992, and that for the last six months he was so 
depressed that he remained in bed for all or part of the day.  
He indicated that he takes three drinks per night before bed 
or else a sleeping pill, otherwise he has trouble falling 
asleep.  He complained of bad dreams and indicated that he 
sleeps in a separate room from his wife due to his being a 
restless sleeper.  He indicated that he has no friends and 
does not socialize with others except at his wife's 
insistence.  He gave a history of being married since 1948, 
with four children.  He indicated that he did not receive 
psychiatric treatment since his discharge from service, 
although he had been given medication by his family doctor, 
who urged psychiatric care.  He denied auditory or visual 
hallucinations and delusions, but admitted to ideas of 
reference, indicating he felt sometimes people were laughing 
at him if he noticed them laughing as he approached.  He 
admitted to suicidal ideation and one attempt, but refused to 
talk about it.  The diagnosis rendered in the February 1993 
examination was anxiety neurosis with moderately severe 
depression.  

VA treatment notes revealed that the veteran received 
outpatient psychological treatment from 1994 through 1995.  
In June 1993 he had one on one sessions that noted complaints 
of feelings that something isn't right, which he described as 
coming on him in waves and manifesting itself with either 
poor judgment or verbal aggression towards others.  In July 
1993 he complained of sudden onsets of anger and irritability 
toward others, which has resulted in loss of business and 
damaged relationships in the past.  Another treatment note 
from July 1993 noted continued dysphoric symptoms and 
suggested that his symptoms could possibly be post-traumatic 
stress disorder (PTSD) related.  The assessment was 
depression/anxiety, rule out PTSD.  Complaints of dreams 
wherein he is unable to complete tasks or assignments were 
related in an August 1993 treatment note, in addition to 
complaints of avoiding social situations because of feeling 
that he is too serious.  

By September 1993, the veteran reported that his anxiety 
symptoms had decreased significantly since he started taking 
Librium.  He was scheduled for his last one on one session, 
but indicated that he desired to continue individual therapy.  
In October 1993 he reported having more episodes recently, 
appeared more agitated and depressed than in previous 
sessions, and indicated that he was unable to attend the 
World War II group therapy at this time.  He again complained 
of having a number of bad days recently, with unpleasant 
dreams of frustration, and was said to be gaining insight 
into his problems.  In December 1993, the veteran indicated 
that he was being helped by the medication, and that although 
he had been sad and frustrated at times in the past week, he 
had not experienced any "episodes." 

The report from a January 1994 private psychiatric evaluation 
revealed complaints of tension, anxiety and depression.  The 
veteran indicated that he awakened in the morning feeling 
tense most of the time.  He complained of feeling as though 
something bad is going to happen and had somatic complaints 
such as palpitations, sweating and difficulty swallowing.  He 
described feeling gloomy most of the time, with a decreased 
interest in doing things, feeling hopeless and chronic sense 
of fatigue.  He admitted past thoughts of self harm, but 
denied suicidal feelings currently.  He admitted to a long 
standing history of drinking five to six drinks during the 
day, three to four drinks before dinner and two before bed.  
He indicated that this helped him with his sleeping problems.  
He gave a history of being prescribed Pamelor, Librium and 
Phenobarbital in the past.  He gave an employment history of 
owning his own business that had failed a year before the 
evaluation, which made him feel more anxious and depressed.  
The assessment rendered included major depression, recurrent; 
panic disorder without agoraphobia and alcohol dependence.

Additional VA records reflect that in November 199, the 
veteran was seen in one on one relaxation training and 
discussed the bouts of depression he suffers in addition to 
anxiety.  In January 1995, in one on one therapy, he 
discussed how his anxiety interferes with his social 
interaction and how holidays were especially difficult 
because of this.  He was noted to be scheduled to undergo 
group therapy in a week.  In January 1995 he began group 
therapy, to be continued weekly.  By February 1995, he had 
written a letter indicating that he felt group therapy was 
not for him and that he would not be returning.  He indicated 
that discussing personal problems and anxiety and the group 
situation all contributed to his decision.  He was again seen 
in May 1995 for complaints of anxiety and "feeling like a 
recluse."  In June 1995 his anxiety symptoms were described 
as severe.  

The veteran also submitted into evidence a daily diary from 
July to January of an unspecified year, that appears to run 
parallel with the treatment notes from 1994 through 1995.  
The entries included complaints such as beginning the day 
well, making good progress at work, then by mid morning began 
feeling sad, then leaving around lunch time.  Other days were 
described as going fairly smooth, and yet other days included 
complaints of depression wherein he stayed home from work.  
The last entry, dated in January expressed disgust towards 
life and that he was not going back to the VA anymore for 
treatment.  

In June 1995 at a hearing held before a hearing officer at 
the RO, the veteran testified that he was unaware that he had 
a psychiatric disorder prior to 1993 when he learned so 
during the VA examination of February 1993.  He testified 
that he has been married 40 years, but indicated that the 
reason for the longevity was due to his wife's religion, and 
that he had requested that she get a divorce several times.  
He testified that he does not enjoy going to social 
functions, and described himself as a loner.  He indicated 
that he would attend social functions only to mollify his 
wife.  He further testified that he hasn't really had a 
marriage in the true sense for many years, and that they have 
stayed in separate bedrooms for fifteen years, and ceased 
having intimate relations ten years prior to that.  He 
further testified that his relationship with his children was 
distant as well and indicated that he is unable to get close 
to anyone.  He acknowledged belonging to a social club, but 
doesn't attend functions other than to be with his wife.  He 
indicated that his hobbies were generally solitary hobbies 
such as playing computer games and woodworking.  He testified 
that he last worked in 1992, and shut his business down due 
to bankruptcy.

The report from a September 1995 VA examination revealed the 
veteran to have a negativistic approach towards the 
evaluation, which is parallel to his negativistic view of 
life.  He was found to have poor self esteem, has felt 
hopeless, helpless and worthless at times.  Presently he had 
multiple vegetatives of depression, including decreased 
sleep; decreased appetite; decreased concentration; decreased 
energy and psychomotor retardation.  It was felt that the 
veteran suffers from major depression, with no evidence of 
panic attacks or anxiety at the time.  

The report from an October 1998 VA examination revealed a 
history of the veteran having last worked in 1992.  He was 
noted to live with his wife of 50 years.  He reported 
decreasing his alcohol consumption to drinking about two to 
three times a week, having only one to two drinks at a time.  
He currently was taking Prozac.  He indicated that the 
depression was not as bad as it used to be, since he 
increased the dosage but that he still gets jitters and is 
uptight.  He complained of worrying a great deal; interrupted 
sleep; irritability; low energy and inability to relax.  His 
mood was described as anxious and moderately depressed.  He 
was said to have vague, fleeting thoughts of suicide without 
intent; but no homicidal ideations; hallucinations or 
delusions.  He was diagnosed with an Axis I generalized 
anxiety disorder, an Axis IV of social isolation and a GAF of 
50 to 55.  His symptoms were described as interfering with 
his sense of well being, kept him socially isolated and 
interfered with his relationship with his wife.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be shown for specific ratings.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The severity of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  Great emphasis is placed upon the full 
report of the examiner and descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  38 C.F.R. § 4.130. 

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  Under the revised 
regulations, the evaluation criteria have substantially 
changed, focusing on the individual symptoms as manifested 
throughout the record, rather than on medical opinions 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe or total.  38 C.F.R. § 
4.16(c) has also been removed from the revised regulations. 

The United States Court of Appeals for Veterans Claims ( 
formerly the United States Court of Veterans Appeals) 
(hereinafter the Court) has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

According to the General Rating Formula for Mental Disorders 
in effect since November 7, 1996, a 100 percent evaluation is 
warranted for the following:  Total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is warranted for the following 
symptoms:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial  
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 100 
percent evaluation is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
and the veteran is demonstrably unable to obtain or retain 
employment.

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9400 (1998). 

The Board notes here that the RO initially reviewed the 
veteran's claim under the "old" criteria and has also 
reviewed the veteran's claim under the provisions of the 
"new" diagnostic criteria as evidenced by a supplemental 
statement of the case issued in October 1998.

The Board finds, based on the evidence of record, that the 
veteran's current symptoms associated with his anxiety 
disorder warrant an increased evaluation of 70 percent but no 
higher.  This is, in the view of the Board, a very close case 
between a rating of 50 or 70 percent, but where the 
disability picture more nearly approximates the criteria 
required for the higher rating, the higher one should be 
assigned.  38 C.F.R. § 4.7.  On one hand, the evidence shows 
that the veteran has difficulty in maintaining interpersonal 
relationships on a daily basis, due to his socially isolating 
anxiety symptoms with a GAF of 50 to 55 reported on the most 
recent VA examination of October 1998.  On the other hand, 
there is also evidence that he has been able to continue to 
live on a long term basis with his wife in some semblance of 
harmony, despite his characterizing the marriage as poor.  
The evidence also shows he is able to do some limited 
socializing, albeit for the benefit of his wife.  

After reviewing the evidence and resolving all reasonable 
doubt in the veteran's favor, the Board concludes that the 
manifestations of his service-connected anxiety disorder must 
be viewed as causing social and occupational impairment 
significant in degree, with deficiencies in most areas.  
Accordingly, under the regulations in effect in 1998, the 
Board finds that a 70 percent rating is warranted.  

Although the evidence reveals the veteran to be significantly 
impaired on a daily basis, by his anxiety disorder, his 
symptoms do not rise to the level of total occupational and 
social impairment contemplated by the revised criteria for a 
total disability evaluation.  The veteran's disability, while 
severe, does not result in the attitudes of all contacts 
except the most intimate being so adversely affected as to 
result in virtual isolation in the community; nor are his 
treated symptoms found to be totally incapacitating, 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, that would warrant a total disability 
evaluation under the "old" criteria.

Regarding the issue of employability, the Board acknowledges 
that the veteran's disorder, with a most recent GAF of 50 to 
55, does impair his employability and his social abilities, 
as contemplated by the current 70 percent evaluation assigned 
under the "new" criteria.  However, he is not shown to be 
"demonstrably unable to obtain or retain employment" which 
would warrant a 100 percent evaluation, under the "old" 
criteria, which is the more favorable criteria in considering 
total disability.  His ability to socialize, while 
significantly impaired, appears to be adequate for the 
purposes of employment under close supervision.  Although the 
veteran has not performed substantial gainful employment 
since his retirement in 1992, the evidence reveals that this 
was due to business failure.  

The Board notes that 38 C.F.R. § 4.16(c) must now be 
considered in this case, as the veteran's psychiatric 
disorder has now been found to be 70 percent disabling, and 
is the sole compensable service-connected disorder.  However, 
the evidence, as discussed above, does not reveal the 
veteran's psychiatric disorder to be of the extent that it 
precludes substantially gainful employment.  Thus the veteran 
is not entitled to a total disability evaluation under either 
38 C.F.R. § 4.16(c) or 38 C.F.R. § 4.16(b).

In sum, the veteran's symptoms and his serious difficulties 
with interpersonal relationships are consistent with a 
disability evaluation of 70 percent.  However, a total 100 
percent evaluation is not warranted.  The preponderance of 
the evidence is against entitlement to a disability rating in 
excess of 70 percent for the veteran's service-connected 
anxiety neurosis with moderately severe depression.  


ORDER

An increased evaluation of 70 percent for an anxiety neurosis 
with moderately severe depression is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

